UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. DEYU AGRICULTURE CORP. (Exact name of registrant as specified in its charter) Nevada 333-160476 80-0329825 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) Tower A, Century Centre, Room 808, 8 North Star Road, Beijing, PRC (Address of principal executive offices) 86-13828824414 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o No x As ofNovember 15, 2010, there were10,328,069shares outstanding of the registrant’s common stock. Index DEYU AGRICULTURE CORP. FORM 10-Q September 30, 2010 INDEX PART I ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 ITEM 4. CONTROLS AND PROCEDURES 34 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 35 ITEM 1A. RISK FACTORS 35 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 35 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 35 ITEM 4. (REMOVED AND RESERVED) 35 ITEM 5. OTHER INFORMATION 35 ITEM 6. EXHIBITS 36 SIGNATURES i Index FORWARD-LOOKING STATEMENTS The information in this Quarterly Report on Form 10-Q contains “forward-looking statements” relating to Deyu Agriculture Corp., a Nevada corporation (“we,” “us,” “our,” or the “Company”) within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which are subject to the “safe harbor” created by those sections.These “forward looking statements” represent our current expectations or beliefs including, but not limited to, statements concerning our operations, performance, financial condition and growth. For this purpose, any statements contained in this Form 10-Q that are not statements of historical fact are forward-looking statements. Without limiting the generality of the foregoing, words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would” or the negative or other comparable terminology are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. These statements by their nature involve substantial risks and uncertainties, such as credit losses, dependence on management and key personnel, variability of quarterly results, competition and our ability to continue our growth strategy, certain of which are beyond our control. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual outcomes and results could differ materially from those indicated in the forward-looking statements. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time and it is not possible for management to predict all of such factors, nor can it assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. ii Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements. DEYU AGRICULTURE CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS Assets September 30, December 31, (Unaudited) (Audited) Current Assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Inventory, net Other receivable Advance to suppliers - Prepaid expenses Total Current Assets Property, plant, and equipment, net Construction-in-progress Other assets Intangible assets, net - Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $
